UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 1, 2013 WHERE FOOD COMES FROM, INC. (Exact Name of Registrant as Specified in its Charter) Colorado (State or Other Jurisdiction of Incorporation) 333-133624 (Commission File Number) 43-1802805 (I.R.S. Employer Identification No.) 221 Wilcox, Suite A Castle Rock, Colorado (Address of Principal Executive Offices) (Zip Code) (303)895-3002 (Registrant’s Telephone Number, Including Area Code) Not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition Reference is made to the Where Food Comes From, Inc. (the “Company”) press release on August 1, 2013, and conference call transcript, attached hereto as Exhibits 99.1 and 99.2, respectively, and incorporated by reference herein (including, without limitation, the information set forth in the cautionary statement contained in the press release and conference call transcript), relating to the Company’s financial results for the second quarter and year to date period ended June 30, 2013. Item9.01 Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Press Release issued dated August 1, 2013 Transcript for August 1, 2013 conference call SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WHERE FOOD COMES FROM, INC. (Registrant) By: /s/ Lisa M. Fischer Date: August 6, 2013 Lisa M. Fischer Chief Financial Officer
